The appellant invokes the well-settled rule of law "that in transactions inter vivos, where a party stands in confidential relations to another, such as that of parent and child, guardian and ward, attorney and client, priest and penitent, etc., if the dominant party receives the benefit or donation during the existence of such relation, the party reposing the confidence, on seasonable application to a court of equity, may obtain relief from the burdens and duties imposed simply by showing the transaction and the confidential relation; the presumption of the law being that as long as the relation lasts the transaction is the result of undue influence, and to make the transaction good in law there must be a severance of such relation, at least for the time being, and the party reposing the confidence must have competent and independent advice. In such cases the burden of proof rests upon the party claiming the benefit under the transaction to repel the presumption thus created by the *Page 57 
law by showing a severance of the relation." McQueen v. Wilson et al., 131 Ala. 606, 31 So. 94, 95.
The fault in appellant's insistence is that he has failed to show, as pointed out in the foregoing opinion, that the dominant party received the benefit.
The presumption of law is that the father, the grantor, was the dominant party in the transaction and this presumption has not been repelled by either the admitted allegations or proof. Bell et al. v. Moss et al., 236 Ala. 437, 183 So. 424.
The application is due to be overruled. It is so ordered.
GARDNER, C. J., and THOMAS and FOSTER, JJ., concur.